UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-1963


L. RUTHER,

                 Plaintiff - Appellant,

          v.

RANDALL   ANDERSON;  VICKI   ANDERSON;       STATE     FARM    MUTUAL
AUTOMOBILE INSURANCE COMPANY,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:14-cv-00073-FPS-JES)


Submitted:   December 15, 2015             Decided:    December 17, 2015


Before GREGORY    and   FLOYD,   Circuit   Judges,    and   DAVIS,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


L. Ruther, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     L.   Ruther     seeks   to   appeal     the   district      court’s     orders

dismissing    his    civil   action   and     denying        Ruther’s   motion   to

recuse the magistrate judge.           The district court referred this

case to a magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B)

(2012).   In both orders, the magistrate judge recommended that

relief be denied and advised Ruther that failure to file timely

objections to this recommendation could waive appellate review

of a district court order based upon the recommendation.

     The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                       Wright v.

Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas

v. Arn, 474 U.S. 140 (1985).          Ruther has waived appellate review

by failing to file objections after receiving proper notice.

Accordingly,    we    deny   Ruther’s       motions     to    proceed   in   forma

pauperis and to stay, and dismiss the appeal.

     We dispense with oral argument because the facts and legal

contentions    are   adequately    presented       in   the     materials    before

this court and argument would not aid the decisional process.



                                                                        DISMISSED



                                        2